Citation Nr: 0409624	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 10, 1958 to August 9, 1958.  He then served in the Army 
Reserve and National Guard, which included several periods of 
ACDUTRA, through July 1966.  He was discharged from the National 
Guard, effective April 1, 1968.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.  

The issue of entitlement to a compensable rating for hearing loss 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  A back disability did not result from disease or injury in 
service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, upon 
receipt of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary to 
substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must provide 
and which portion VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA satisfied 
this duty by means of a July 2001 development letter, issued prior 
to the initial adjudication of the claim, which informed the 
veteran about the information and evidence not of record that was 
necessary to substantiate the claim; information and evidence that 
VA would seek to obtain on his behalf; and information or evidence 
that he was expected to provide.  The RO also sent a November 2003 
development letter to the veteran.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
section 3.159(b)(1), explicitly, and section 5103(a), implicitly, 
require that VA request that the claimant provide any evidence in 
his or her possession that pertains to the claim.  The Court's 
statement that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  Further, section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-04.  In any 
event, in the July 2001 letter the RO asked the veteran to send 
copies of any medical records that he possessed.  

Additionally, the development letter sent to the veteran in July 
2001 properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Moreover, an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a claim 
before expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
available service medical and personnel records are in the claims 
file.   

In July 2001, the veteran reported receiving medical treatment for 
his back from 
Dr. Jackson Walker, in Waco, Texas.  In August 2001, he submitted 
a signed and dated authorization and consent to release form, but 
he did not provide any information about relevant medical sources, 
to include information about Dr. Walker, that would prompt further 
VA development.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  VA conducted an 
examination in October 2000.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  To prevail on the issue of service 
connection there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).  

In addition, service connection for arthritis may be established 
based upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  

The National Personnel Records Center (NPRC) has indicated the 
veteran's latest period of ACDUTRA was from July 23, 1961, to 
August 6, 1961.  This is at odds with the evidence in the claims 
file, which includes a copy of the veteran's military record of 
assignments, in which additional ACDUTRA periods are documented, 
including a 15-day period in August 1964 at Ft. Stewart, Georgia.  

The veteran contends that he injured his back in August 1964 
during a period of ACDUTRA.  He describes an incident in which a 
40-millimeter anti-aircraft weapon knocked him down during a 
training exercise at Ft. Stewart, Georgia.  Regardless of whether 
or not the veteran had ACDUTRA at the time in which he claims he 
was injured, there is no service record showing that he fell 
during a training exercise.  

Furthermore, even if he did experience a fall in August 1964, the 
veteran has never indicated and the service medical records do not 
reflect that he complained of or was treated for residuals of a 
back injury in service.  The veteran left no doubt in this regard 
when he completed a Statement in Lieu of Medical Examination, in 
April 1965, in which he indicated that he had not been medically 
treated since his last examination in September 1963.  In 
addition, he confirmed that he was "medically able to perform 
[his] military duties."

The service medical records do not otherwise show any signs or 
symptoms of a back disorder.  There are no service medical records 
related to treatment of the spine.  The September 1968 separation 
examination report indicates no clinical abnormalities of the 
spine.  The veteran's report of his medical history at that time 
shows he denied having or ever having recurrent back pain or other 
orthopedic impairment, except for broken ribs.  A September 1968 
physical profile record lists hearing loss as the veteran's only 
defect.  

An October 1988 chest X-ray examination revealed hypertrophic 
spurring of the thoracic spine, particularly in the lower thoracic 
area from about T-8 through T-11.  This is the earliest dated 
competent evidence of a back disability, and it is over 20 years 
after the veteran's last period of active service.  

VA general medical examination in October 2000 concluded with 
diagnoses of mild anterior subluxation of L5 on S1 and 
degenerative disc disease of the lumbar spine.  In an August 2001 
Statement in Support of Claim, the veteran stated that the claimed 
back injury was confirmed by the October 2000 VA examination.  The 
examination report, however, merely reflects that the veteran 
related to the examiner as part of his past medical history that 
he injured his back when he was knocked off the back of a tank by 
an explosion.  The examiner's transcription of this information 
does not make it competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Regardless, in the examiner's 
etiology discussion, there was no mention of the veteran's 
purported fall in service.

The veteran's opinion regarding the origin of his back disability 
has no probative value.  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In this case, the October 2000 VA examiner was aware of the 
veteran's purported history that he fell during a training 
exercise, but the examiner nevertheless attributed the back 
diagnoses to the possibility of a medical predisposition for such 
disability, i.e., pars defect.  In any event, there is no 
competent evidence the veteran sustained a chronic back disorder 
from a fall in service, and there is no medical evidence of a back 
disorder until many years after service. 

The evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  The preponderance is against the veteran's 
claim, and it must be denied.


ORDER

Service connection for residuals of a back injury is denied.



REMAND

VA assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has indicated that 
his hearing loss has worsened.  See Proscelle v. Derwinski, 2 Vet 
App. 629 (1992).  The Board must therefore remand for re-
examination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.

The most recent evidence of audiological impairment is the 
November 2000 VA examination report.  VA should therefore take 
this opportunity to obtain any pertinent, outstanding medical 
evidence.
 
 Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all medical care providers that 
have treated or evaluated his service-connected bilateral hearing 
loss since 2000.  All pertinent records reported by the veteran 
that have not already been associated with the claims folder 
should be obtained.

2.  After the foregoing development has been accomplished, 
schedule the veteran for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a puretone audiometry 
test.  The examiner should set forth puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz.  The 
examination must be conducted without the use of hearing aids.  

The examiner should be provided a copy of this remand together 
with the veteran's entire claims folder, and the examiner is asked 
to indicate whether or not he or 
she has reviewed the claims folder.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

3.  Review the claims folder and ensure that the foregoing 
development actions have been conducted and completed in full.  If 
further action is required, it should be undertaken before further 
adjudication of the claim.

4.  Thereafter, readjudicate the veteran's claim of entitlement to 
a compensable disability rating 
for service-connected bilateral hearing loss, to include 
consideration of 38 C.F.R. § 3.321(b)(1) (2003).  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



